SALCINES, Judge.
The State appeals the trial court’s order dismissing an information which had charged Barbara Ann Kashani with two counts of interference with custody and two counts of concealing a child. The dismissal was based on double jeopardy. Because Ms. Kashani was not placed twice in jeopardy, we reverse.
The trial court determined that jeopardy had attached because an’ order involving the same children and transaction had been imposed in a family law matter concerning issues of visitation and reimbursement of expenses. The civil order had suspended Ms. Kashani’s visitation rights to the parties’ minor children. As a result of that ruling, the criminal trial judge interpreted the civil order to be a contempt order. The underlying civil order, however, was not a contempt order. It merely modified the parties’ visitation rights and ordered reimbursement to the aggrieved parent for travel expenses incurred as a result of Ms. Kashani’s violation of a prior controlling visitation order. Thus, the double jeopardy analysis was inapplicable and the criminal prosecution should proceed.
Reversed and remanded for further proceedings.
CAMPBELL, A.C.J., and GREEN, J., Concur.